Exhibit 10.4



OUTFRONT Media Inc.


Restricted Share Units Certificate
(Performance-Based with Time-Vesting)




Granted under the OUTFRONT Media Inc. Omnibus Stock Incentive Plan
(As amended and restated as of February 19, 2015)




DATE OF GRANT: [ ]*




This certifies that OUTFRONT Media Inc. (formerly known as CBS Outdoor Americas
Inc.) has granted to the employee named on the OUTFRONT Media Stock Plans
webpage (the “Participant”) on the date indicated above (the “Date of Grant”),
the number of Restricted Share Units, corresponding to the Company’s Common
Stock, listed under the Restricted Shares and Units Award Listing tab of the
OUTFRONT Media Stock Plans webpage (the “Target Award”), under the Company’s
Omnibus Stock Incentive Plan, as amended from time to time, all on the Terms and
Conditions attached hereto.


*This grant is contingent upon stockholder approval of the OUTFRONT Media Inc.
Omnibus Stock Incentive Plan (as amended and restated as of February 19, 2015)
at the Company’s 2015 Annual Meeting of Stockholders. If such stockholder
approval is not obtained, this grant automatically will become null and void and
of no force and effect and the Participant will have no further rights with
respect hereto.












______________________________
Chief Executive Officer

 

--------------------------------------------------------------------------------

        

OUTFRONT Media Inc.
Terms and Conditions to the Restricted Share Units Certificate
(Performance Based with Time-Vesting)


Granted under the OUTFRONT Media Inc. Omnibus Stock Incentive Plan
(As amended and restated as of February 19, 2015)






ARTICLE I


TERMS OF RESTRICTED SHARE UNITS


Section 1.1 Grant of Restricted Share Units.


(a)    OUTFRONT Media, Inc. (formerly known as CBS Outdoor Americas Inc.), a
Maryland corporation (the “Company”), has awarded the Participant Restricted
Share Units (the “RSUs”) under the OUTFRONT Media Inc. Omnibus Stock Incentive
Plan (as amended and restated as of February 19, 2015) (the “Plan”). The RSUs
have been awarded to the Participant subject to the terms and conditions
contained in (a) the certificate for the grant of RSUs attached hereto (the
“Restricted Share Units Certificate”), (b) the terms and conditions contained
herein (the Restricted Share Units Certificate and the terms and conditions,
collectively, the “Certificate”) and (c) the Plan, the terms of which are hereby
incorporated by reference (the items listed in (a), (b), and (c), collectively,
the “Terms and Conditions”). A copy of the Plan has been or will be made
available to the Participant on-line at Morgan Stanley’s website. Capitalized
terms that are not otherwise defined herein have the meanings assigned to them
in the Restricted Share Units Certificate or the Plan.
(b)    The RSUs have been awarded to the Participant subject to stockholder
approval of the Plan (as amended and restated as of February 19, 2015) at the
Company’s 2015 Annual Meeting of Stockholders. If the Plan is not approved by
stockholders at the Company’s 2015 Annual Meeting of Stockholders, the RSUs
automatically will become null and void and of no force and effect and the
Participant will have no further rights to the RSUs.
Section 1.2 Terms of RSUs.


(a)    Determination of Number of RSUs Eligible for Vesting and Settlement.
Subject to the terms and conditions hereof, the Committee shall establish a
performance goal for the RSUs based on the weighted average achievement of a
combination of (i) the percentage of targeted OIBDA actually achieved for
calendar year 2015; and (ii) the percentage of targeted Adjusted Funds From
Operations actually achieved for calendar year 2015, with such weighted average
achievement calculated by allocating a 75% weighting to OIBDA and a 25%
weighting to AFFO (the “Performance Goal”), subject to adjustment pursuant to
Section 2.1 or 2.2 hereof, for calendar year 2015 (the “Performance Period”). As
of the last day of the Performance Period, subject to Section 1.2(f) and Section
1.3, the Company’s degree of achievement (expressed as a percentage) of the
Performance Goal will be considered in the calculation of the number of RSUs
earned pursuant to

2
    

--------------------------------------------------------------------------------

        

Section 1.2 and eligible for vesting and settlement pursuant to Sections 1.2(b),
1.2(c) and 1.2(e), determined in accordance with the following schedule:
(i)    If the Company achieves less than 80% of the Performance Goal for the
Performance Period, the RSUs will be forfeited;


(ii)    If the Company achieves 80% of the Performance Goal for the Performance
Period (“Minimum Threshold Performance”), the number of RSUs will be equal to
60% of the Target Award;


(iii)    If the Company achieves 100% of the Performance Goal for the
Performance Period, the number of RSUs will be equal to the Target Award; and


(iv)    If the Company achieves 110% or more of the Performance Goal for the
Performance Period, the number of RSUs will be equal to 120% of the Target
Award.


For achievement at an intermediate point between 80% and 100% or between 100%
and 110%, the number of RSUs eligible for vesting and settlement pursuant to
Sections 1.2(b), 1.2(c) and 1.2(e) will be interpolated on a straight-line basis
between the respective numbers of RSUs at such percentages. Fractional RSUs will
be rounded to the next highest whole RSU.
(b)    Vesting. Subject to Sections 1.2(e) and 1.3, the number of RSUs earned
pursuant to Section 1.2(a) (after taking into account any reductions pursuant to
Section 1.2(f)) shall vest in three equal installments on each of the first
three anniversaries of the Date of Grant (each, a “Vesting Date”), subject to
the Committee certifying that the Minimum Goal has been achieved. Any fractional
RSUs resulting from the application of the foregoing vesting schedule will be
aggregated and will vest on whichever of such vesting dates as shall be
determined by the Company in accordance with its customary procedures.
Notwithstanding anything to the contrary in Section 1.2(e) but subject to
Section 1.2(f) and Section 1.3, unless the Committee determines that the Minimum
Goal has been achieved, the number of RSUs earned pursuant to Section 1.2 will
not vest, and will be immediately cancelled in their entirety and the
Participant’s rights with respect to such RSUs will cease.
(c)    Settlement. Within ten (10) business days after the date each installment
(or all) of the RSUs vests, that installment (or all) of the vested RSUs shall
be settled in shares of Common Stock, which may be evidenced in such manner as
the Committee in its discretion shall deem appropriate, including, without
limitation, book-entry registration; provided, however, that the RSUs scheduled
to vest on the first anniversary of the Date of Grant will be settled between
January 1st and March 15th of the calendar year following the end of the
Performance Period, unless the first anniversary of the Date of Grant occurs
after such settlement period, in which case the RSUs will be settled not later
than March 15th of the calendar year following the calendar year in which the
first anniversary of the Date of Grant occurs; provided, further, that such
shares shall bear such legends as the Committee, in its discretion, may
determine to be necessary or advisable. (The Company currently does not issue
share certificates for the Common Stock.) Notwithstanding the foregoing, if the
RSUs constitute deferred compensation under Section 409A of the Code and if the
event that causes

3
    

--------------------------------------------------------------------------------

        

the RSUs to vest is a Change in Control that does not constitute a change of
control for purposes of Section 409A of the Code, payment will be made on the
next date or event under the Certificate that constitutes a permissible payment
date or event under Section 409A of the Code. The Company will settle vested
RSUs by delivering the corresponding number of shares of Common Stock (less any
shares withheld to satisfy Tax-Related Items) to the Participant’s equity
compensation account maintained with Morgan Stanley (or its successor as service
provider to the Company’s equity compensation plans). Following settlement, the
Participant may direct Morgan Stanley (or its successor) to sell some or all of
such shares, may leave such shares in such equity compensation account or may
transfer them to an account that the Participant maintains with a bank or broker
by following the instructions made available to the Participant by the Company.


(d)    Dividend Equivalents. Dividend Equivalents shall accrue on the RSUs until
the RSUs are vested and settled. Dividend Equivalents will be subject to the
same vesting and forfeiture conditions as the underlying RSUs on which the
Dividend Equivalents were accrued. The Company shall maintain a bookkeeping
record that credits the dollar amount of the Dividend Equivalents to the
Participant’s account on the date that it pays such regular cash dividends on
shares of Common Stock. At the time when the RSUs underlying Dividend
Equivalents vest, accrued Dividend Equivalents that have been credited to the
Participant’s account with respect to such corresponding RSUs shall be settled
in shares of Common Stock (reduced by amounts necessary to satisfy Tax-Related
Items) determined by dividing (i) the aggregate amount credited in respect of
such Dividend Equivalents by (ii) the Fair Market Value of a share of the Common
Stock on the vesting date in a manner consistent with Section 1.2(c); provided,
however, that if a dividend payment date occurs between the time at which the
RSUs have vested but not yet been settled, the Dividend Equivalents payable with
respect to such vested RSUs shall be paid in cash (reduced by amounts necessary
to satisfy Tax-Related Items) as soon as practicable following the dividend
payment date, but in no event later than March 15th of the calendar year
following the calendar year in which the RSUs vest. Dividend Equivalents shall
be accrued and paid with respect to the actual number of RSUs determined in
accordance with Section 1.2(a) or Section 1.3, which number of RSUs may be
higher, lower or equal to the Target Award (but in no event may such number of
RSUs exceed 120% of the Target Award). Any fractional shares shall be paid in
cash (reduced by amounts necessary to satisfy Tax-Related Items). Accrued
Dividend Equivalents that have been credited to the Participant’s account will
not be paid with respect to any RSUs that do not vest and are cancelled.
Dividend Equivalents will not be credited with any interest or other return
between the date they accrue and the date they are paid to the Participant.


(e)
Termination of Employment.



(i)    If, at the time of his or her termination of employment, the Participant
is a party to an employment agreement with the Company or one of its
Subsidiaries that contains provisions different from those set forth in Section
1.2(e)(ii), then such different provisions will control so long as they are in
effect and applicable to the Participant at the time of his or her termination
of employment. In the event that any such provision would cause the RSUs to be
subject to the requirements of Section 409A, the settlement of the RSUs shall
also comply with Section 3.5 hereof.



4
    

--------------------------------------------------------------------------------

        

(ii)    Otherwise, in the event that the Participant’s employment with the
Company and its Subsidiaries terminates: (A) due to the Participant’s death or
Permanent Disability before the RSUs have vested in accordance with Section
1.2(b) hereof, then the unvested RSUs (and all unvested Dividend Equivalents
accrued thereon) shall immediately vest and be settled in accordance with
Section 1.2(c) hereof; provided that if the unvested RSUs remain subject to the
performance-based vesting condition described in Section 1.2(a) on the date of
the Participant’s termination of employment due to death or Permanent
Disability, the unvested RSUs shall instead vest if and to the extent the
Committee certifies that the Performance Goal relating to such unvested RSUs has
been met following the end of the Performance Period; or (B) for any reason
other than due to the Participant’s death or Permanent Disability, then, unless
the Committee determines otherwise, the Participant shall forfeit all unvested
RSUs (and all unvested Dividend Equivalents accrued thereon) as of the date of
such termination of employment. A “termination of employment” occurs, for
purposes of the RSUs, when a Participant is no longer an employee of the Company
or any of its Subsidiaries for any reason, including, without limitation, a
reduction in force, a sale or divestiture or shut-down of the business for which
the Participant works, the Participant’s voluntary resignation, the
Participant’s termination with or without cause or the Participant’s retirement,
death or Permanent Disability. Also, unless the Committee determines otherwise,
the employment of a Participant who works for a Subsidiary shall terminate, for
purposes of the RSUs, on the date on which the Participant’s employing company
ceases to be a Subsidiary.


(f)    Maximum Award. If the Company and its Subsidiaries achieve during 2015
the percentage of budgeted OIBDA (as defined in the Plan) for 2015 as
established by the Committee on the Date of Grant (the “Minimum Goal”), subject
to adjustment pursuant to Section 2.1 or 2.2 hereof, and further subject to
Section 1.3, the maximum number of RSUs eligible for vesting and settlement
pursuant to Sections 1.2(b), 1.2(c) and 1.2(e) will be equal to 120% of the
Target Award (the “Eligible RSUs”). Notwithstanding the foregoing, the Committee
shall have the power and authority, in its sole and absolute exercise of
negative discretion, to reduce the number of RSUs subject to the Eligible RSUs
to a lesser number by taking into account the other provisions hereof and such
other factors and criteria as the Committee, in its sole discretion, determines
appropriate. Fractional RSUs will be rounded to the next highest whole RSU.


Section 1.3    Change in Control. Notwithstanding anything to the contrary in
this Certificate, the following provisions shall apply in connection with a
Change in Control. Subject to the last sentence of this paragraph: (i) the
treatment in connection with a Change in Control of any RSUs that are
outstanding at the time of such Change in Control will depend on whether the
RSUs granted under this Certificate are Assumed (as defined in Exhibit A to this
Certificate) by the entity effecting the Change in Control; (ii) if the entity
effecting the Change in Control Assumes the RSUs granted under this Certificate,
and if the Change in Control occurs following the end of the Performance Period
but prior to the RSUs becoming vested as provided in Section 1.2(b) (a
“Post-Performance Period CIC”), Section 1.3(a) shall apply; (iii) if the entity
effecting the Change in Control Assumes the RSUs granted under this Certificate,
and if the Change in Control occurs prior to the end of the Performance Period
(a “Performance Period CIC”), Section 1.3(b) shall apply; (iv) if the entity
effecting the Change in Control does not Assume the RSUs granted under this

5
    

--------------------------------------------------------------------------------

        

Certificate, then Section 1.3(c) shall apply. Notwithstanding the preceding
sentence, Section 1.2(e) shall apply and the following provisions of this
Section shall not apply if the Change in Control occurs after termination of the
Participant’s employment due to death or Permanent Disability.


(a) Awards Assumed by Successor; Post-Performance Period CIC: If the RSUs
granted under this Certificate that are outstanding at the time of a
Post-Performance Period CIC are Assumed by the entity effecting the Change in
Control, the number of RSUs that may become payable to the Participant shall be
the number previously determined pursuant to Section 1.2(a) that have not
already vested at the time of the Change in Control (the “Post-Performance
Period CIC RSUs”) and the circumstances in which the Participant shall vest in
such number of the RSUs are described in Section 1.3(a)(i). Exhibit A to this
Certificate contains defined terms for the purposes of this Certificate.


(i)
The Post-Performance Period CIC RSUs shall vest if the Participant remains
employed through the applicable Vesting Date as set forth in Section 1.2(b) and
shall be settled in accordance with Section 1.2(c). Unless clause (A), (B), or
(C) below applies, all of the Post-Performance Period CIC RSUs that are
outstanding at the time of the Participant’s termination of employment prior to
the applicable Vesting Date shall be forfeited. Notwithstanding the preceding
sentence, any Post-Performance Period CIC RSUs that have not vested pursuant to
this Section 1.3(a)(i) shall vest on the first to occur of the following events
between the date on which the Post-Performance Period CIC occurs and the
applicable Vesting Date, and the Post-Performance Period CIC RSUs shall be
settled in accordance with Section 1.2(c):



(A)
the involuntary termination of the Participant’s employment for reasons other
than a Termination for Cause;



(B)
the Participant’s voluntary termination of employment for Good Reason (as
defined in Exhibit A); or



(C)
the termination of the Participant’s employment due to the Participant’s death
or Permanent Disability.



(b) Awards Assumed by Successor; Performance Period CIC: If the RSUs granted
under this Certificate that are outstanding at the time of a Performance Period
CIC are Assumed by the entity effecting the Change in Control, the number of
RSUs that may become payable to the Participant shall be determined pursuant to
Section 1.3(b)(i), and the circumstances in which the Participant shall vest in
such number of the RSUs are described in Section 1.3(b)(ii).


(i)
Upon the occurrence of a Performance Period CIC, the number of the RSUs that may
become payable to the Participant (the “Performance Period CIC RSUs”) shall be
equal to the Target Award.



(ii)
The Performance Period CIC RSUs shall become vested if the Participant remains
employed through the applicable Vesting Date as set forth in Section 1.2(b) and


6
    

--------------------------------------------------------------------------------

        

shall be settled in accordance with Section 1.2(c). Unless clause (A), (B) or
(C) below applies, all of the Performance Period CIC RSUs that are outstanding
at the time of the Participant’s termination of employment prior to the
applicable Vesting Date shall be forfeited. Notwithstanding the preceding
sentence, any Performance Period CIC RSUs that have not vested pursuant to this
Section 1.3(b)(ii) shall vest on the first to occur of the following events
between the date on which the Performance Period CIC occurs and the applicable
Vesting Date, and the Performance Period CIC RSUs shall be settled in accordance
with Section 1.2(c):


(A)
the involuntary termination of the Participant’s employment for reasons other
than a Termination for Cause;



(B)
the Participant’s voluntary termination of employment for Good Reason; or



(C)
the termination of the Participant’s employment due to the Participant’s death
or Permanent Disability.



(c)    Awards Not Assumed by Successor. Upon the occurrence of a Change in
Control, any unvested RSUs outstanding at the time of the Change in Control that
are not Assumed by the entity effecting the Change in Control shall immediately
vest and be settled in accordance with Section 1.2(c). For purposes of this
Section 1.3(c), if such Change in Control is a Performance Period CIC the number
of RSUs that shall vest upon such Change in Control shall be determined in
accordance with the terms of Section 1.3(b)(i).


ARTICLE II


EFFECT OF CERTAIN CORPORATE CHANGES


Section 2.1    Effect of Certain Corporate Changes. Notwithstanding anything to
the contrary herein, the RSUs shall be subject to the adjustment provisions set
forth in Article VIII of the Plan.


Section 2.2    Adjustment of Performance Goal. The Committee may adjust or
modify the calculation of the Performance Goal, as it determines in its
discretion to be appropriate, in accordance with Section 6.5 of the Plan;
provided, however, that to the extent compliance with the requirements of the
Section 162(m) Exception is required in order to ensure the deductibility of the
RSUs, the Committee shall make such adjustments as are authorized by the
Committee at the time the Performance Goal is established by the Committee for
the Performance Period. Adjustments made by the Committee shall be conclusive
and binding on all persons for all purposes.


ARTICLE III


MISCELLANEOUS


Section 3.1 No Rights to Grants or Continued Employment. Neither the Terms and
Conditions nor any action taken in accordance with such documents shall confer
upon the Participant

7
    

--------------------------------------------------------------------------------

        

any right to be employed by or to continue in the employment of the Company or
any Subsidiary, or to receive any future awards under the Plan or any other plan
of the Company or any Subsidiary or interfere with or limit the right of the
Company or any Subsidiary to modify the terms of or terminate the Participant’s
employment at any time for any reason.


Section 3.2 Taxes. The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any RSUs that vest and from any payment (including
payment of accrued dividends) made with respect to the RSUs or otherwise under
the Plan to the Participant or a Participant’s estate or any permitted
transferee, an amount sufficient to satisfy any Tax-Related Items. The Company
expects that, in order to satisfy such Tax-Related Items, it will (a) in
connection with the vesting of any RSUs, retain a portion of such shares, and
(b) in connection with the payment any accrued dividends, retain a portion of
the shares of Common Stock that would otherwise be paid. As a condition to
receiving this grant of RSUs, the Participant has agreed to the foregoing
actions to satisfy such Tax-Related Items. Notwithstanding the foregoing, the
Company may, in its discretion and subject to such conditions as it may
determine, require or permit the Participant to satisfy such Tax-Related Items
through some other means (including without limitation by payment of a cash
amount equal to the amount of such Tax-Related Items or by delivery of Common
Stock already owned by the Participant having a Fair Market Value equal to the
amount of such Tax-Related Items).


Section 3.3 Stockholder Rights; Unsecured Creditor Status. The grant of RSUs
shall not entitle the Participant, the Participant’s estate, or any permitted
transferee or beneficiary to any rights of a holder of shares of Common Stock,
prior to the time that the Participant, the Participant’s estate, or any
permitted transferee or beneficiary is registered on the books and records of
the Company as a stockholder with respect to the shares of Common Stock
underlying the RSUs (or, where the shares are permitted to be held in “street”
name by a broker designated by the Participant, the Participant’s estate, or any
permitted transferee or beneficiary, until such broker has been so registered).
Except as set forth above under Section 1.2(d) and unless otherwise determined
by the Committee in its discretion, no adjustment shall be made for dividends or
distributions or other rights in respect of any shares of Common Stock for which
the record date is prior to the date on which the Participant, the Participant’s
estate, or any permitted transferee or beneficiary (or broker for any of the
following, if applicable) shall become the registered or beneficial holder of
such shares of Common Stock. RSUs constitute unsecured and unfunded obligations
of the Company. As a holder of RSUs, the Participant shall have only the rights
of a general unsecured creditor of the Company.


Section 3.4 No Restriction on Right of Company to Effect Corporate Changes. The
Terms and Conditions shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.



8
    

--------------------------------------------------------------------------------

        

Section 3.5 Section 409A. The intent of the Company is that payments and
distributions under these Terms and Conditions comply with Section 409A and,
accordingly, to the maximum extent permitted, these Terms and Conditions shall
be interpreted to be in compliance therewith. Notwithstanding anything herein to
the contrary, if the Participant is deemed on the date of his or her “separation
from service” (as determined by the Company pursuant to Section 409A) to be one
of the Company’s “specified employees” (as determined by the Company pursuant to
Section 409A), then any portion of any of the Participant’s RSUs that
constitutes deferred compensation within the meaning of Section 409A and is
payable or distributable upon the Participant’s separation from service shall
not be made or provided prior to the earlier of (a) the six-month anniversary of
the date of the Participant’s separation from service or (b) the date of
Participant’s death (the “Delay Period”). All payments and distributions delayed
pursuant to this Section 3.5 shall be paid or distributed to the Participant
within thirty (30) days following the end of the Delay Period, subject to the
satisfaction of Tax-Related Items, and any remaining payments and distributions
due thereafter under these Terms and Conditions shall be paid or distributed in
accordance with the dates specified for them herein. In no event shall the
Company or any of its Subsidiaries be liable for any tax, interest or penalties
that may be imposed on the Participant with respect to Section 409A.


Section 3.6 Interpretation. In the event of any conflict between the provisions
of the Certificate (including the definitions set forth herein) and those of the
Plan, the provisions of the Plan will control.


Section 3.7 Breach of Covenants. In the event that (a) the Participant is party
to an employment agreement or other agreement with the Company or one of its
Subsidiaries containing restrictive covenants relating to non-competition, no
solicitation of employees, confidential information or proprietary property, and
(b) the Committee makes a good faith determination at any time that the
Participant has committed a material breach of any of such restrictive covenants
during the one year period after termination of the Participant’s employment
with the Company or a Subsidiary (regardless of the circumstances of the
Participant’s termination of employment), then (i) the Participant will be
required to return to the Company all shares of Common Stock received by him or
her as a result of the vesting of the RSUs during the one year period prior to
such breach and any cash payment of related accrued dividends; provided,
however, to the extent that any such shares of Common Stock were sold by the
Participant, the Participant shall remit to the Company any proceeds realized on
the sale of such shares of Common Stock, whether such sale occurred during the
one year period prior to such breach or any time after such breach occurs, and
(ii) notwithstanding any provision of the Certificate or any other agreement
between the Company and the Participant, including any agreement referenced in
Section 1.2(e) hereof, under no circumstances will any unvested RSUs vest
following the Committee’s determination that Participant has committed a
material breach.


Section 3.8 Entire Agreement. Except to the extent provided in an employment
agreement which is approved by the Committee or which is executed by an elected
officer of the Company, at the level of the Company’s Senior Vice President,
Human Resources or above, the Terms and Conditions constitute the entire
understanding and agreement between the Company and the Participant with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements or understandings, inducements or conditions, express or implied,
written or oral,

9
    

--------------------------------------------------------------------------------

        

between the Company and the Participant with respect hereto. The express terms
of the Terms and Conditions control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof.


Section 3.9 Governmental Regulations. The RSUs shall be subject to all
applicable rules and regulations of governmental or other authorities.


Section 3.10 Headings. The headings of articles and sections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Terms and Conditions.


Section 3.11 Electronic Delivery. The Company may, in its sole discretion,
deliver any documents, including, without limitation, the Terms and Conditions,
related to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


Section 3.12 Severability. The provisions of the Certificate are severable, and,
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions nevertheless shall
be binding and enforceable.
    
Section 3.13 Governing Law. The Terms and Conditions and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Maryland. For purposes of litigating any dispute that arises under this RSU
grant or these Terms and Conditions, the parties hereby submit and consent to
the jurisdiction of the State of New York, agree that such litigation shall be
conducted in the courts of New York, New York, or the federal courts for the
United States for the Southern District of New York, where this grant is made
and/or to be performed.
    
*****************


The Participant will be deemed to have agreed to these Terms and Conditions,
unless he or she provides the Company with a written notice of rejection within
thirty (30) days of receipt of these Terms and Conditions. Any such notice may
be addressed to the Company at the following email address:
OutfrontMediaStockAdministrator@outfrontmedia.com.



10
    

--------------------------------------------------------------------------------

        

Exhibit A to the
OUTFRONT Media Inc.
Terms and Conditions to the Restricted Share Units Certificate
(Performance-Based with Time-Vesting)


This Exhibit A is attached to and forms a part of the Certificate. Solely for
the purposes of the Certificate, the following terms shall be defined as
follows:


(A)
An award of RSUs shall be considered “Assumed” in connection with a Change in
Control if each of the following conditions is met:

(1)
the award of RSUs is converted into a replacement award that preserves the value
of such award at the time of the Change in Control;

(2)
the replacement award contains provisions for scheduled vesting and treatment on
termination of employment (including the definitions of Termination for Cause
and Good Reason) that are no less favorable to the Participant than as set forth
in this Certificate, and all other terms of the replacement award (other than
the security and number of shares represented by the replacement awards) are
substantially similar to, or more favorable to the Participant than, those set
forth in this Certificate; and

(3)
the security represented by the replacement award, if any, is of a class that is
publicly held and widely traded on an established stock exchange.

(B)
“Change in Control” means the occurrence of any of the following events:

(1)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the then combined voting power of the then-outstanding
securities entitled to vote generally in the election of Directors in the case
of the Company, or members of the board of directors or similar body in the case
of another entity (the “Voting Power”); provided, however, that the following
acquisitions will not be deemed to result in a Change in Control: (a) any
acquisition directly from the Company; (b) any acquisition by the Company; (c)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (d) any acquisition by any
Person pursuant to a transaction that complies with clauses (a), (b) and (c) of
clause (C)(3) below; or

(2)
individuals who, as of the Date of Grant, constitute the Board (the “Incumbent
Board”) cease for any reason (other than death or disability) to constitute at
least a majority of the Board; provided, however, that any individual becoming a
Director subsequent to the Date of Grant, whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the Directors then comprising the Incumbent


11
    

--------------------------------------------------------------------------------

        

Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director, without
objection to such nomination) will be considered as though such individual was a
member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(3)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Power immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions relative to each other as their ownership
immediately prior to such Business Combination of the Voting Power, (b) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board providing for such Business Combination; or

(4)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(C)
“Good Reason” has the meaning set forth in the Participant’s employment, change
in control, or severance agreement, as applicable (in that order), or otherwise
means with respect to the Participant and without the Participant’s express
written consent, the occurrence of any one or more of the following at any time
during the Participant’s employment with the Company or any Subsidiary by virtue
of management outsourcing or otherwise:


12
    

--------------------------------------------------------------------------------

        

(1)
a significant adverse change in the nature or scope of the Participant’s
authorities, powers, functions, responsibilities or duties attached to the
Participant’s position with the Company and any Subsidiary;

(2)
a material reduction in the aggregate of the Participant’s annual base salary
and target bonus;

(3)
any change of the Participant’s principal place of employment to a location more
than fifty (50) miles from the Participant’s principal place of employment as of
the commencement of the date hereof; or

(4)
any failure of the Company to pay the Participant any compensation when due
(other than an inadvertent failure that is remedied within ten business days
after receipt of written notice from the Participant) .

Notwithstanding the foregoing, no termination shall be deemed to be for Good
Reason unless (x) the Participant provides the Company with written notice
setting forth the specific facts or circumstances constituting Good Reason
within ninety (90) days after the initial existence of the occurrence of such
facts or circumstances, (y) the Company has failed to cure such facts or
circumstances within thirty (30) days of its receipt of such written notice, and
(z) the effective date of the termination for Good Reason occurs no later than
ten (10) days after the cure period specified in clause (y) above.



13
    